 

SPECIAL PROCESS SERVER

IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 

 

 

 

 

 

 

 

Judge or Division: Case Number: 1922-0011801
REX M BURLISON Special Process Server 1
PlaintifffPetitioner: Plaintiff's/Petitioner's Attorney/Address:
TERRY BELL PATRICK THOMAS HINRIGHS Special Process Server 2
1424 WASHINGTON AVE
SUITE 300
vs. | SAINT LOUIS, MO 63103 Special Process Server 3
Defendant/Respondent: Court Address:
COOLEY TRANSPORT, LLC CIVIL COURTS BUILDING (Date File Stamp)
+ 10 N TUCKER BLVD
Nature of Suit:
CC Pers Injury-Vehicular SAINT LOUIS, MO 63101

 

 

 

Summons for Personal Service Outside the State of Missouri
(Except Attachment Action)
The State of Missouri to: COOLEY TRANSPORT, LLC
Alias:
UNITED STATES CORP AGENT
500 N. MICHIGAN AVE, SUITE 600
CHICAGO, IL 60611

 

You are summoned to appear before this court and to file your pleading to the petition, copy of which is attached, and to
serve a copy of your pleading upon the attorney for the plaintifffpetitioner at the above address all within 30 days after
service of this summons upon you, exclusive of the day of service. If you fail to file your pleading, judgment by default
will be taken against you for the relief demanded in this action.

October 21, 2019

eee Date Clay Yf '
Further tnformation: Bomar, “e
CITY OF ST LOUIS TA
° wd

Officer's or Server's Affidavit of Service

 

 

 

 

 

! certify that:

1. | am authorized to serve process in civil actions within the state or territory where the above summons was served.

2. My official title is of County, {state).
3. | have served the above summons by: (check one)

detivering a copy of the summons and a copy of the petition to the defendant/respondent.
[leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with

, a person of the defendant’s/respondent's family over the age of 15 years who permanently
resides with the defendant/respondent.

(1 (for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

 

 

{name} (title).
C] other.
Served at {address) in
County, (state), on {date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Subscribed and sworn to before me this (day) (month) (year).
lam: (check one) [[] the clerk of the court of which affiant is an officer.
(1 the judge of the court of which affiant is an officer.
(Seal) C1 authorized to administer oaths in the state in which the affiant served the above summons.
ea.

{use for out-of-state officer)
) authorized to administer oaths. (use for court-appointed server}

 

Signature and Title

 

Service Fees

 

 

 

 

Summons $
Non Est $
Mileage $ { miles @ $ per mile)
Total 5
See the following page for directions to officer making return on service of summons.
OSCA (07-18) SM60 (SMOS) For Court Use Only: Document ID# 19-SMOS-5895 1 of 2 (1922-CC11801) Rules 54.06, 54,07, 54.14, 54.20;

506.500, 506.510 RSMo
